Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 11/22/21.
	Claims 1, 4-7, 10-15, 18-21, 23, and 25 are pending.
Allowable Subject Matter
Claims 1, 4-7, 10-15, 18-21, 23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations “transmitting third data output by the application from the device to the telecommunications network, wherein the third data is output in the first format and is not converted to the second format” in combination with the limitations “wherein the first data is output by the application in a first format that does not conform to the QoS specification; generating second data by converting the first data from the first format to a second format that conforms to the QoS specification” as recited in claim 1 and similarly recited in independent claims 7 and 15.
Nirwani is the closest prior art of record. While it teaches/suggests that a message application outputs message data in a first format and is transmitted in a second format as a VoLTE packet, it does not teach or suggest that the same message application also outputs message data in a first format for transmission without .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
                                                                                                                                                                                             /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414